Citation Nr: 0526754	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  03-20 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada




THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
asthmatic bronchitis.

2.  Entitlement to service connection for low back 
disability.




ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel








INTRODUCTION

The veteran served on active duty from November 1958 to July 
1962 and from October 1962 to January 1964.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, that continued a noncompensable rating for bronchial 
asthma, and denied claims of service connection for a low 
back disorder and tinnitus.  A March 2003 Notice of 
Disagreement addressed only the rating for asthma and the 
service connection issue for the low back condition.  A 
January 2005 rating decision of the RO in Reno, Nevada, 
assigned an increased rating of 10 percent for asthmatic 
bronchitis.  The appeal remains pending because the maximum 
schedular rating was not assigned.  AB v. Brown, 6 Vet. App. 
35, 38 (1993).  

The issue of entitlement to service connection for a low back 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDING OF FACT

Asthma is manifested by symptoms requiring intermittent 
inhalational or oral bronchodilator therapy, but does not 
show FEV-1 of 56 to 70percent predicted, FEV-1/FVC of 56 to 
70 percent, or daily inhalational or oral bronchial dilator 
therapy, or inhalational anti-inflammatory medication.  





CONCLUSION OF LAW

The criteria for assignment of a rating in excess of 10 
percent rating for asthmatic bronchitis have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.14, 4.97, Diagnostic Code 6602 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004), must be considered.  

A VCAA notice must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  38 U.S.C.A. § 5103; 
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  In this 
case, a VCAA notice was sent to the claimant in June 2002 
prior to the rating decision on appeal.  Accordingly, the AOJ 
has timely complied with the VCAA's notice requirements.  

The VCAA requires that the VA must notify a claimant of any 
evidence that is necessary to substantiate the claim, as well 
as which evidence the Secretary will attempt to obtain and 
which evidence the claimant is responsible for producing.  
38 U.S.C.A. § 5103(a).  In this case, the June 2002 letter 
referred to above informed the veteran of information and 
evidence needed to substantiate and complete a claim of 
service connection, and an April 2004 letter informed the 
veteran that an increased rating required evidence of 
increased severity.  Even though the April 2004 letter 
followed the AOJ's unfavorable decision, the Board finds that 
the veteran was not prejudiced as the error was harmless.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Moreover, 
the veteran was generally advised to submit any additional 
evidence that pertained to the matter, including via 
statement of the case and supplemental statement of the case.  
Pelegrini, 18 Vet. App. at 121.  

Also, June 2002 and April 2004 letters informed the veteran 
of which portion of information should be provided by the 
claimant, and which portion VA will try to obtain on the 
claimant's behalf.  38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 
16 Vet. App. 183, 187 (2002).  

The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. § 
3.159(c), which includes providing a medical examination when 
such is necessary to make a decision on the claim.  The 
record contains a January 2003 VA examination report, which 
is sufficient for a decision on the claim concerning 
asthmatic bronchitis.  The record also contains private 
medical evidence from Ted Thorp, M.D. and records from Las 
Vegas VA Medical Center dated January 2003 and November 2003 
through January 2005.  As such, with respect to the asthmatic 
bronchitis claim, VA has fulfilled its duties to the veteran 
to the extent possible given the particular circumstances of 
this case.  

Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  Additionally, where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

A 10 percent rating is assigned for FEV-1 of 71- to 80-
percent predicted; or, FEV-1/FVC of 71 to 80 percent; or, 
intermittent inhalational or oral bronchial dilator therapy.  
A 30 percent rating is assigned for FEV-1 of 56 to 70 percent 
predicted; or, FEV-1/FVC of 56 to 70 percent; or, daily 
inhalational or oral bronchodilator therapy; or, inhalational 
anti-inflammatory medication.  38 C.F.R. § 4.97, Diagnostic 
Code 6602.  

Analysis

Based on a review of the evidence, a higher evaluation of 30 
percent is not warranted for the veteran's service-connected 
asthmatic bronchitis as current testing shows the FEV-1 is 
greater than 56 to 70 percent predicted, and the FEV-1/FVC is 
greater than 56 to 70 percent.  The only current pulmonary 
function test, performed during a January 2003 VA medical 
examination, discloses that the veteran's FEV-1 is 103 
percent predicted pre bronchial dilator and 118 percent 
predicted post bronchial dilator; and that his FEV-1/FVC is 
76 percent pre bronchial dilator and 78 percent post 
bronchial dilator.  The same VA exam reveals that the veteran 
occasionally uses a Medihaler (isoproterenol).  Additionally, 
Dr. Thorp's records indicate that the veteran is occasionally 
prescribed Epinephrine Bitarate to alleviate respiratory 
problems.  A January 2005 VA Progress Note indicated that the 
veteran had a prescription for Albuterol 2 puffs by mouth 
every six hours as needed.  

In sum, the record lacks evidence that the veteran uses daily 
inhalational or oral bronchial dilator therapy, or that the 
veteran uses inhalational anti-inflammatory medication, which 
is required for a 30 percent rating.


ORDER

Entitlement to a rating in excess of 10 percent for asthmatic 
bronchitis is denied.


REMAND

In light of the VCAA additional development is necessary.

The veteran's service medical records contain numerous 
references to low back problems.  An October 25, 1961, 
clinical record noted that the veteran complained of a back 
injury while playing touch football about a week earlier.  
Those records also indicate that the veteran injured his back 
while parachute jumping; however, the date of this injury is 
unclear.  Lastly, the veteran's medical records reveal that 
on October 25 the veteran hurt his back in the region of L5-
S1 while lifting heavy radar equipment.  

Notably, in July 1995 the veteran had a micro discectomy of 
left lumbar three-four and left lumbar four-five, and also 
had micro decompression of the left lumbosacral spine.  A 
July 2003 letter from Dr. Thorp noted that the veteran had 
chronic low back discomfort for years and the problem 
persisted after surgery in June 1995.  

Based on the preceding, the Board finds that a VA examination 
addressing the etiology of the veteran's lower back condition 
is warranted. 38 C.F.R. § 3.159(c)(4).  The examination 
should consider all documented incidents of back problems, 
and provide a complete rationale for any conclusion.

Accordingly, the case is REMANDED to the RO for the following 
action:
 
1.  The veteran should be scheduled for 
a VA examination.  The RO should 
forward the veteran's claims file to 
the VA examiner for review.  The 
examiner should clarify diagnoses of 
any current low back disabilities in 
light of the veteran's documented 
medical history.  Also, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that 
the disability is related to service, 
giving specific attention to the 
veteran's service medical records.  All 
opinions and conclusions expressed must 
be supported by a complete rationale in 
a report.  

2.  Then, the RO should readjudicate 
the veteran's claim of service 
connection for a low back disability.  
If the determination of this claim 
remains unfavorable to the veteran, the 
RO must issue a supplemental statement 
of the case and provide him a 
reasonable period of time in which to 
respond before this case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).





	                     
______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


